UNITED STATES COURT OF APPEALS
                                       FIFTH CIRCUIT

                                             _________________

                                                 No. 99-40641

                                             (Summary Calendar)
                                             _________________


                 UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                 versus

                 DANIEL RODRIGUEZ-CERDA,

                                                     Defendant - Appellant.



                               Appeal from the United States District Court
                                   For the Southern District of Texas
                                       USDC No. M-98-CR-496-1

                                                 May 25, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

        Daniel Rodriguez-Cerda (“Rodriguez”) pled guilty to possession of marijuana with intent to

distribute in violation of 21 U.S.C. § 841(a)(1). He now appeals the district court’s order that he pay
$26,217.95 in restitution.

        Restitution for Rodriguez’s offense is authorized by 18 U.S.C. § 3663, which identifies certain

factors the court “shall consider” “in determining whether to order restitution under this section.”

18 U.S.C. § 3663(a)(1)(B)(i) (listing the victims’ loss, the defendant’s financial resources, the

defendant’s earning ability, and his dependents’ needs). Rodriguez argues that the court failed to




   *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not
precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
consider these factors, but this is belied by the record.1 The pre-sentence report (“PSR”) contained

adequate information on these factors. The court declined to impose a fine on Rodriguez because

of his indigency, indicating that it considered t he information in the PSR. It then noted the loss

suffered by the victims and expressly adopted “all justifications” set forth in the PSR.

         Moreover, we require no express findings on the § 3663 factors when the record contains

information which allows us to review the court’s restitution order. See United States v. Patterson,

837 F.2d 182, 183-84 (5th Cir. 1988). Because the PSR allows us to review the court’s decision, the

court was not required to make express findings.

         Rodriguez also argues that restitution was improper in light of his indigency.2 While the PSR

showed t hat he had minimal assets, education, and job skills, and that he had two dependents, we

have upheld far larger restitution orders against similarly-situated defendants. See, e.g., United States

v. Schinnell, 80 F.3d 1064, 1071-72 (5th Cir. 1996); United States v. Ryan, 874 F.2d 1052, 1054 (5th

Cir. 1989). Thus, the district court did not abuse its discretion by ordering restitution. Cf. United

States v. Blocker, 104 F.3d 720, 737 (5th Cir. 1997).

         Affirmed.




   1
          The government argues that we should only review Rodriguez’s appellate claims for plain error, as he did not
preserve them below. We need not resolve this question as, even assuming Rodriguez preserved his claims below, they
plainly lack merit.
   2
         He does not challenge the court’s calculation of the victims’ loss. Nor does he challenge the court’s finding
that these persons were victims of his offense.

                                                         -2-